

Exhibit 10.35


SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement (the “Agreement”) is made between (i)
Steve Asakowicz (“Employee”) and (ii) Heska Corporation (the “Company”).
Employee and the Company are referred to collectively as the “Parties” and
individually as a “Party.”


RECITALS


WHEREAS, Employee was employed at the Company’s Loveland facility;


WHEREAS, Employee’s employment with the Company terminated effective February
3rd, 2020 (the “Termination Date”);


WHEREAS, Employee’s termination is without “Cause” under Section 6(a), entitling
Employee to certain payments and benefits under Section 6(b) of the Employment
Agreement;


WHEREAS, the Parties wish to resolve fully and finally any potential disputes
regarding Employee’s employment with the Company and any other potential
disputes between the Parties, and


WHEREAS, in order to accomplish this end, the Parties are willing to enter into
this Agreement.


NOW THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the sufficiency of which is acknowledged by the Parties, the
Parties to this Agreement agree as follows:


TERMS


1.
Effective Date. This Agreement shall become effective on the eighth day after
Employee signs this Agreement (the “Effective Date”), so long as Employee does
not revoke this Agreement pursuant to Paragraph 10 below. Employee’s Termination
Date will not change regardless of whether this Agreement becomes effective on
the “Effective Date.”



2.
Consideration for Release and Payment Terms.



a.
Pursuant to this Agreement, the Company shall, as consideration for Employee’s
release and promises set forth in this Agreement, pay Employee additional
compensation that Employee would not be entitled to otherwise.



b.
After the Effective Date and on the express condition that Employee has not
revoked this Agreement, the Company will pay Employee a severance payment in the
total sum of three hundred fifty thousand dollars ($350,000.00), less applicable
deductions and withholdings, to be paid within three business days of the
Effective Date, so long as Employee does not revoke this Agreement pursuant to
Paragraph 10 below. This payment is inclusive of the severance pay



- 1 -

--------------------------------------------------------------------------------




described under Section 6(b)(ii) of the Employment Agreement and this Agreement
supercedes the Company’s obligations under the Employment Agreement.
Notwithstanding the Employment Agreement, under this Agreement, Employee agrees
to receive entire six months’ payment in one lump sum, to be paid in accordance
with the terms herein. Payment will be mailed to Employee’s residence address
payable to “Steve Asakowicz” or directly deposited to the Employee’s financial
institution as soon as is administratively feasible.


c.
Medical and Dental Benefits. From the Termination Date through the earlier of
(i) the six month anniversary of the Termination Date or (ii) the date on which
Employee is provided or obtains medical or dental insurance coverage from
another employer or entity, the Company shall reimburse Employee for the
difference between the cost of any COBRA premiums paid by Employee for continued
medical and dental coverage under the Company’s group health plans for himself
and his dependents and the active employee rates for coverage under such plans.
The foregoing is subject to Employee’s timely enrollment in COBRA and payment of
applicable premiums.

d.
Reporting and Withholding. Reporting of and withholding on any payment under
this Agreement for tax purposes shall be at the discretion of the Company in
conformance with applicable tax laws. If a claim is made against the Company for
any additional tax or withholding in connection with or arising out of any
payment pursuant to this Agreement, Employee shall pay any such claim within
thirty (30) days of being notified by the Company and agrees to indemnify the
Company and hold it harmless against such claims, including, but not limited to,
any taxes, attorneys’ fees, penalties, and/or interest, which are or become due
from the Company.



3.
General Release.



a.
Employee, for Employee, and for Employee’s affiliates, successors, heirs,
subrogees, assigns, principals, agents, partners, employees, associates,
attorneys, and representatives, voluntarily, knowingly, unequivocally,
unconditionally and intentionally releases and discharges (i) the Company and
its predecessors, successors, parents, subsidiaries, affiliates, and assigns,
and (ii) each of their respective officers, directors, principals, shareholders,
agents, attorneys, board members, and employees (the “Released Parties”) from
any and all claims, actions, liabilities, demands, rights, damages, costs,
expenses, and attorneys’ fees (including, but not limited to, any claim of
entitlement for attorneys’ fees under any contract, statute, or rule of law
allowing a prevailing party or plaintiff to recover attorneys’ fees), of every
kind and description from the beginning of time through the Effective Date (the
“Released Claims”).



b.
The Released Claims include, but are not limited to, those which arise out of,
relate to, or are based upon: (i) Employee’s employment with the Company or the
termination thereof; (ii) statements, acts, or omissions by the Released Parties
whether in their individual or representative capacities; (iii) express or
implied agreements between the Parties and claims under any severance plan
(except as provided herein); (iv) any stock or stock option grant, agreement, or
plan; (v) all federal, state, and municipal statutes, ordinances, and
regulations, including, but not limited to, claims of discrimination based on
race, color, national origin,



- 2 -

--------------------------------------------------------------------------------




age, sex, sexual orientation, religion, disability, veteran status,
whistleblower status, public policy, or any other characteristic of Employee
under the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, the Equal Pay Act, Title
VII of the Civil Rights Act of 1964 (as amended), the Employee Retirement Income
Security Act of 1974, the Rehabilitation Act of 1973, the Family and Medical
Leave Act, the Worker Adjustment and Retraining Notification Act, the Colorado
Anti-Discrimination in Employment Act, or any other federal, state, or municipal
law prohibiting discrimination or termination for any reason; (vi) state and
federal common law; (vii) the failure of this Agreement, or of any other
employment, severance, profit sharing, bonus, equity incentive or other
compensatory plan to which Employee and the Company are or were parties, to
comply with, or to be operated in compliance with, Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), or any similar provision of
state or local income tax law; and (viii) any claim which was or could have been
raised by Employee.


Employee understands that nothing contained in this Agreement limits Employee’s
ability to file a charge or complaint with any federal, state or local
governmental agency or commission (each a “Government Agency”). Employee further
understands that this Release does not limit Employee’s ability to communicate
with any Government Agency or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. However, to the
maximum extent permitted by law, Employee agrees that if such a charge or
complaint is made, Employee shall not be entitled to recover any individual
monetary relief or other individual remedies. This Release does not limit or
prohibit Employee’s right to receive an award for information provided to any
Government Agency to the extent that such limitation or prohibition is a
violation of law.


c.
The General Release in this Agreement does not apply to claims under federal,
state, or local law (statutory, regulatory, or otherwise) that may not be
lawfully waived and released, including but not limited to vested retirement
benefits (if any), COBRA rights, unemployment compensation, and workers’
compensation.



4.
Confidential Information.

a.
For the purposes of this Agreement, “Confidential Information” shall include,
without limitation, any non-public information relating to or pertaining to the
Company, such as the whole or any portion or phase of (i) any proprietary
information or Trade Secrets (defined below); (ii) any scientific, technical,
business, or financial information; (iii) any marketing information, business
development information, prospect information, or marketing analysis or plans;
(iv) any customer information, lists, contacts, or needs; (v) any contracts,
agreements, or leases; (vi) any discoveries, inventions, products, designs,
methods, know-how, techniques, systems, processes, software programs, works of
authorship, projects, or plans; (vii) any proposals, strategies, concepts,
analyses, surveys, ideas, research, data, databases, reports, manuals,
manuscripts, articles, or records; and (viii) any other business or corporate
documents related to Company Business. The Company’s “Trade Secrets”



- 3 -

--------------------------------------------------------------------------------




include, without limitation, the Company’s non-public marketing strategies,
financial information, customer and client information, projects, plans,
proposals, business strategies (including potential new business opportunities
and divisions). All Confidential Information identified above shall be treated
as Confidential Information regardless of whether it pertains to the Company,
its affiliates, subsidiaries, or parents, or their customers. The list set forth
above is not intended by the Company to be a comprehensive list of Confidential
Information.


b.
Employee acknowledges the success of the Company depends in large part on the
protection of the Company’s Confidential Information. Employee further
acknowledges that, in the course of Employee’s employment with the Company,
Employee became familiar with the Company’s Confidential Information. Employee
recognizes and acknowledges that the Company’s Confidential Information is a
valuable, special, and unique asset of the Company’s business, access to and
knowledge of which were essential to the performance of Employee’s duties.
Employee acknowledges use or disclosure of the Confidential Information outside
the performance of Employee’s job duties for the Company would cause harm and/or
damage to the Company.



c.
Employee agrees that Employee will not, directly or indirectly, disclose any
Confidential Information to any person, firm, business, company, corporation,
association, or any other entity for any reason or purpose whatsoever. Employee
also agrees that Employee has not and will not use, directly or indirectly, any
Confidential Information for Employee’s own purposes or for the benefit of any
person, firm, business, company, corporation, or any other entity (except the
Company) under any circumstances. Employee has considered and treated and shall
consider and treat as confidential all Confidential Information in any way
relating to the Company’s business and affairs, whether created by Employee or
otherwise coming into Employee’s possession before, during, or after the
Termination Date. Employee shall not use or attempt to use any Confidential
Information in any manner which has the possibility of injuring or causing loss,
whether directly or indirectly, to the Company, its affiliates, subsidiaries,
parents, or customers. Employee agrees all such Confidential Information shall
be and remain the sole and exclusive property of the Company.



5.
Remedies.



a.
Injunctive Relief. Employee acknowledges that any breach of Paragraph 4 or the
surviving provisions of the Employment Agreement referenced in Paragraphs 6, 8,
12 and 13 below will cause the Company to suffer immediate and irreparable harm
and damage for which money alone cannot fully compensate the Company. Employee
agrees that upon breach or threat of imminent breach of any obligation under
Paragraphs 4, 6, 8, 12, and/or 13 of this Agreement, the Company shall be
entitled to a temporary restraining order, preliminary injunction, permanent
injunction, or other injunctive relief without posting any bond or other
security, and that Employee shall not oppose entry of any of these measures.
This Paragraph shall not be construed as an election of any remedy, or as a
waiver of any right available to the Company under this Agreement or the
Colorado law governing this Agreement, including the right to seek damages from
Employee.





- 4 -

--------------------------------------------------------------------------------




b.
Attorneys’ Fees. In the event of any controversy, claim, or dispute between the
parties affecting or relating to Paragraphs 4, 6, 8, 12, and/or 13 of this
Agreement, if the Company is required to defend its actions or seek enforcement
of the Agreement, the Company shall be entitled to recover all of its attorneys’
fees and costs if the Company is successful in its defense or enforcement
action.



c.
Separate Provisions. Employee agrees the provisions of Paragraphs 4, 6, 8, 12,
and 13 of this Agreement are separate from and independent of the remainder of
this Agreement and that these provisions are specifically enforceable by the
Company notwithstanding any claim by Employee that the Company has violated or
breached this Agreement.



6.
Return of Company Property. Employee represents and warrants that Employee
returned all Company property to the designated Company representative on or
before Employee’s Termination Date, unless otherwise agreed upon. This property
includes, but is not limited to, Company documents and files (in any recorded
media, such as papers, computer disks, copies, transparencies, and microfiche),
materials, keys, credit cards, laptops, cellular phone(s), computer disks, and
badges. Employee agrees that, to the extent that Employee possesses any files,
data, or information relating in any way to the Company or the Company’s
business on any personal computer, Employee will delete the data, files, or
information (and will retain no copies in any form).



7.
Unknown Facts. The releases in this Agreement include, but are not limited to,
claims of every nature and kind, known or unknown, suspected or unsuspected.
Employee hereby acknowledges that Employee may hereafter discover facts
different from, or in addition to, those which Employee now knows to be or
believes to be true with respect to this Agreement, and Employee agrees that
this Agreement and the releases contained herein shall be and remain effective
in all respects, notwithstanding such different or additional facts or the
discovery thereof.



8.
Confidentiality of Agreement. Employee agrees to keep this Agreement
confidential and will not disclose the existence or the terms of this Agreement
to anyone except to Employee’s immediate family, accountants, legal or financial
advisors, as part of an investigation or proceeding conducted by any Government
Agency, or as otherwise appropriate or necessary as required by law or court
order. To the extent that Employee discloses the existence or terms of this
Agreement to Employee’s immediate family, accountants, or legal or financial
advisors, Employee must advise them that they must not disclose the existence or
terms of this Agreement to any person or entity. However, nothing contained
herein precludes any individual from communicating with any Government Agency.
If compulsory disclosure is required by a Government Agency, Employee shall
provide the Company immediate notice of the compulsory process and affording the
Company the opportunity to obtain any necessary or appropriate protective
orders. Otherwise, in response to inquiries about Employee’s employment and this
matter, Employee shall state, “My employment with the Company has ended” and
nothing more.



The Company agrees to keep this Agreement confidential and will not disclose the
existence or the terms of this Agreement to anyone except the Company’s Human
Resources Department, Legal Department, Executive Management Team and Board of
Directors, or as otherwise appropriate or necessary as required by law or court
order. To the extent that Company chooses to disclose the


- 5 -

--------------------------------------------------------------------------------




existence or terms of this Agreement to the Company’s Human Resources
Department, Legal Department, Executive Management Team and Board of Directors,
the Company must advise them that they must not disclose the existence or terms
of this Agreement to any person or entity. However, nothing contained herein
precludes any individual from communicating with any Government Agency. If
compulsory disclosure is required by a Government Agency, Company shall provide
the Employee immediate notice of the compulsory process and affording the
Employee the opportunity to obtain any necessary or appropriate protective
orders.


9.
No Admission of Liability. The Parties agree that nothing contained herein, and
no action taken by any Party hereto with regard to this Agreement, shall be
construed as an admission by any Party of liability or of any fact that might
give rise to liability for any purpose whatsoever.



10.
ADEA and Older Workers Benefit Protection Act Release



In addition to the General Release contained in Section 3, Employee knowingly,
voluntarily, and irrevocably discharges and releases Releasees from any claims
arising under the Age Discrimination in Employment Act (ADEA). Employee
acknowledges that Employee has been informed pursuant to the federal Older
Workers Benefit Protection Act of 1990 as follows:


You are advised to consult with an attorney before signing this Agreement.


You do not waive rights or claims under the federal Age Discrimination in
Employment Act that may arise after the date this Agreement is executed.


You have twenty-one (21) days from the date of receipt of this Agreement to
consider this Agreement. You acknowledge that if you sign this Agreement before
the end of the twenty-one-(21)-day period, it will be your personal, voluntary
decision to do so and that you have not been pressured to make a decision
sooner.


You have seven (7) days after signing this Agreement to revoke the Agreement,
and the Agreement will not be effective until that revocation period has
expired. If mailed, the rescission must be postmarked within the seven-day
period, properly addressed to:


Heska Corporation
Attn: Human Resources Department
3760 Rocky Mountain Avenue
Loveland, CO 80538


This agreement shall not be effective or enforceable, and no payments or
benefits under this Agreement shall be provided to you, until after the seven
(7) day revocation period has expired. You understand that you will not receive
any settlement payment if you void your signature or revoke this Agreement.


11.
Representations and Warranties. Employee represents and warrants as follows:





- 6 -

--------------------------------------------------------------------------------




a.
Employee has read this Agreement and agrees to the conditions and obligations
set forth in it;



b.
Employee voluntarily executes this Agreement (i) after having been advised to
consult with legal counsel, (ii) after having had opportunity to consult with
legal counsel, and (iii) without being pressured or influenced by any statement
or representation or omission of any person acting on behalf of the Company
including, without limitation, the officers, directors, board members, committee
members, employees, agents, and attorneys for the Company;



c.
Employee has no knowledge of the existence of any lawsuit, charge, or proceeding
against the Company or any of its officers, directors, board members, committee
members, employees, or agents arising out of or otherwise connected with any of
the matters herein released. In the event that any such lawsuit, charge, or
proceeding has been filed, Employee immediately will take all actions necessary
to withdraw or terminate that lawsuit, charge, or proceeding;



d.
Employee has not previously disclosed any information which would be a violation
of the confidentiality provisions set forth herein if such disclosure were to be
made after the execution of this Agreement;



e.
Employee has full and complete legal capacity to enter into this Agreement;



f.
Employee admits, acknowledges, and agrees that Employee is not otherwise
entitled to the amounts and other consideration set forth in Paragraph 2, which
are good and valuable consideration for this Agreement; and



g.
Employee further admits, acknowledges, and agrees that Employee has been fully
and finally paid all wages, compensation, vacation, bonuses, stock, stock
options, or other benefits from the Company which are or could be due to
Employee under the terms of Employee’s employment with the Company or otherwise.
This Agreement explicitly excludes vested, exercised stock and stock options
currently owned by the Employee and does not prevent Employee from exercising
vested stock options in accordance with Employee’s Stock Option Agreement. This
Agreement further acknowledges that expenses submitted and approved before the
Effective Date may be reimbursed after the Effective Date, in accordance with
internal Company policies and procedures.



12.
Non-Disparagement. Employee agrees not to make to any person any statement that
disparages the Company or reflects negatively upon the Company, including,
without limitation, statements regarding the Company’s financial condition,
business practices, employment practices, or its predecessors, successors,
parents, subsidiaries, officers, directors, employees, affiliates, agents, or
representatives. Company agrees not to make to any person any statement that
disparages Employee or reflects negatively upon the Employee.



13.
Cooperation. Employee agrees to cooperate with and assist the Company with any
investigation, lawsuit, arbitration, or other proceeding to which the Company is
subjected. Employee will be



- 7 -

--------------------------------------------------------------------------------




available for preparation for, and attendance of, hearings, proceedings, or
trial, including pretrial discovery and trial preparation. Employee further
agrees to perform all acts and execute any documents that may be necessary to
carry out the provisions of this Paragraph.




14.
Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code and shall be construed accordingly. It is the intention of
the Parties that payments or benefits payable under this Agreement not be
subject to the additional tax or interest imposed pursuant to Section 409A. To
the extent such potential payments or benefits are or could become subject to
Section 409A, the Parties shall cooperate to amend this Agreement with the goal
of giving Employee the economic benefits described herein in a manner that does
not result in such tax or interest being imposed. Employee shall, at the request
of the Company, take any reasonable action (or refrain from taking any action),
required to comply with any correction procedure promulgated pursuant to Section
409A.



15.
Severability. If any provision of this Agreement is held illegal, invalid, or
unenforceable, such holding shall not affect any other provisions hereof. In the
event any provision is held illegal, invalid or unenforceable, such provision
shall be limited so as to effect the intent of the parties to the fullest extent
permitted by applicable law. Any claim by Employee against the Company shall not
constitute a defense to enforcement by the Company of this Agreement.



16.
Enforcement. The Release contained herein does not release any claims for
enforcement of the terms, conditions, or warranties contained in this Agreement.
The Parties shall be free to pursue any remedies available to them to enforce
this Agreement.



17.
Entire Agreement. This Agreement constitutes the entire agreement between the
Parties and supersedes and modifies any and all prior agreements. This Agreement
cannot be modified except in a writing signed by all Parties.



18.
Venue, Applicable Law, and Submission to Jurisdiction. This Agreement shall be
interpreted and construed in accordance with the laws of the State of Colorado,
without regard to its conflicts of law provisions. Venue and jurisdiction will
be in the Colorado state or federal courts.



19.
Interpretation. The determination of the terms, and the drafting, of this
Agreement has been by mutual agreement after negotiation, with consideration by
and participation of all Parties. Accordingly, the Parties agree that rules
relating to the interpretation of contracts against the drafter of any
particular clause shall not apply in the case of this Agreement. The term
“Paragraph” shall refer to the enumerated paragraphs of this Agreement. The
headings contained in this Agreement are for convenience of reference only and
are not intended to limit the scope or affect the interpretation of any
provision of this Agreement.



20.
Assignment. The Company may assign its rights under this Agreement. Employee
cannot assign Employee’s rights under this Agreement without the written consent
of the Company. No other assignment is permitted except by written permission of
the Parties.





- 8 -

--------------------------------------------------------------------------------




Counterparts. This Agreement may be executed in counterparts.



IN WITNESS WHEREOF, the Parties have executed this Separation and Release
Agreement on the dates written below.


Employee has carefully read the above and executes it voluntarily, fully
understanding and accepting the provisions of this Agreement in its entirety and
without reservation after having had sufficient time and opportunity to consult
with legal advisors prior to executing this Agreement. Employee has been advised
to consult with an attorney prior to executing this Agreement. In agreeing to
sign this Agreement, Employee has not relied on any statements or explanation
made by the Company. Employee has had at least twenty-one (21) days to consider
this Agreement. Employee understands that if she does not return this Agreement
signed by her to the Company upon the expiration of the twenty-one-day
consideration period, this offer will expire. Employee understands that she may
revoke and cancel the Agreement within seven (7) days after signing it by
serving written notice upon Company as set forth in Paragraph 10 above.


EMPLOYEE
 
 
HESKA CORPORATION
 
 
 
 
 
 
 
 
/s/ Steve Asakowicz                
 
 
/s/ Christopher Sveen                      
Steve Asakowicz
 
 
Christopher Sveen
 
 
 
Vice President, General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
1/28/2020
 
 
1/28/2020
Date
 
 
Date





- 9 -